Energizer Holdings, Inc. 533 Maryville University Dr. St. Louis, MO63141 FOR IMMEDIATE RELEASE January 29, 2008 Company Contact: Jacqueline E. Burwitz Vice President, Investor Relations 314-985-2169 ENERGIZER HOLDINGS, INC. ANNOUNCES FIRST QUARTER RESULTS St. Louis, Missouri, January 29, 2008 – Energizer Holdings, Inc., [NYSE: ENR], today announced results of its first quarter ended December 31, 2007.Net earnings for the quarter were $102.6 million, or $1.74 per diluted share, versus net earnings of $122.3 million, or $2.08 per diluted share in the first fiscal quarter of 2007.The current quarter includes an after-tax expense of $15.5 million, or $0.26 per diluted share, related to the write-up and subsequent sale of inventory purchased in the Playtex Products, Inc. acquisition as well as integration and other realignment costs of $5.2 million, after-tax, or $0.09 per diluted share.Included in the prior year quarter were charges of $2.3 million, after tax, or $0.04 per diluted share for restructuring projects in Europe. As previously noted, Energizer’s business and financial results are now reported in two segments:Household Products and Personal Care.For the current quarter, net sales increased $230.7 million, or 24%, to $1,189.9 million, due primarily to the acquisition of Playtex Products, Inc. on October 1, 2007, which added $148.5 million to net sales for the quarter, and increased sales in Household Products and the legacy Personal Care businesses.Segment profit increased $29.5 million, or 13%, to $255.6 million.On a constant currency basis, sales increased $183.2 million and operating profit increased $3.5 million.General corporate and other expenses increased $4.7 million and interest and other financing costs increased $25.6 million. The inclusion of Playtex’s results and the incremental interest expense associated with the financing of the acquisition reduced diluted earnings per share by $0.39 in the quarter, including $0.26 related to the inventory write-up charge and $0.06 related to integration costs.Absent the inventory write-up and the integration costs, Playtex was $0.07 dilutive for the quarter as incremental financing costs exceeded Playtex operating income for the quarter due in part to the fact that the first quarter is an “off-season” quarter for Sun Care, and Energizer is in the early stages of the Playtex integration. “I am pleased with our performance during the quarter, as momentum continued in our Household Products segment and we focused our efforts on building a new Personal Care division, consisting of the Schick Wilkinson-Sword and Playtex Products businesses,” said Ward Klein, Chief Executive Officer.“Within Personal Care, we were able to maintain sales growth while focusing on substantial integration efforts.The Playtex acquisition was dilutive for the quarter, partially due to acquisition related charges and partially because the December quarter is the slow season for Playtex sun care.In addition, material costs in Household Products were a significant headwind but have now peaked and will moderate going forward.Finally, we increased our advertising in both of our legacy businesses, accelerating our long-term brand building activities.” Mr. Klein continued, “I am optimistic about the outlook for all of our businesses, but fiscal 2008 will be a transition year as we integrate Playtex into Energizer Personal Care while we strive to minimize disruption and continue to support brand building initiatives across all categories.” Household Products The Household Products segment, which consists of our global battery and lighting products businesses, had net sales for the first quarter of $789.8 million, an increase of $66.1 million, or 9%.On a constant currency basis, sales increased $33.1 million, or 4.6%, due to improved pricing and product mix and higher volumes.Overall pricing and product mix were favorable as price increases in the United States (U.S.) and other markets as well as favorable product mix in lighting products were partially offset by unfavorable package size mix, as growth in larger packs, which sell at lower per unit prices, exceeded smaller pack growth. Gross profit increased $29.2 million for the quarter due primarily to favorable currency.On a constant currency basis, gross profit was virtually flat as the contribution of higher sales was offset by higher product costs.Overall, product cost was unfavorable $38.0 million, primarily on higher material costs.Segment profit increased $12.4 million, reflecting a $21.7 million currency benefit.Absent currency, segment profit declined $9.3 million, primarily on higher advertising and promotion. The United States (U.S.) retail battery category is defined as household batteries (alkaline, carbon zinc, lithium and rechargeable) and specialty batteries.
